            Case 1:17-cv-00093-CSM Document 47 Filed 05/05/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Power Energy Corporation, a North             )
Dakota Corporation; Altschuld Oil,            )
L.L.C., a Colorado Limited Liability          )
Company; Copperhead Corporation, a            )        ORDER
North Dakota Corporation; Strata              )
Resources, Inc., a Colorado Corporation;      )
Michael S. Johnson, a Colorado Resident;      )
Michael T. Fitzmaurice, a North Dakota        )
Resident; Patrick L. Butz, a North Dakota     )
Resident; and Jacques F. Butz, a North        )
Dakota Resident,                              )
                                              )
                Plaintiffs,                   )
                                              )        Case No. 1:17-cv-093
       vs.                                    )
                                              )
Hess Bakken Investment II, L.L.C., a          )
Delaware Limited Liability Company,           )
                                              )
                Defendant.                    )


       On May 4, 2020, the parties filed a Stipulated Motion for Extension of Deadlines. The court

GRANTS the motion (Doc. No. 46) and amends pretrial deadlines as follows:

       1.       The parties shall have until July 15, 2020, to compete fact discovery and to file

                discovery motions.

       2.       The parties shall provide the names of expert witnesses and complete reports under

                Rule 26(a)(2) as follows:

                a.      Plaintiffs: May 26, 2020

                b.      Defendant: July 7, 2020

       3.       The parties shall have until August 25, 2020, to compete discovery depositions of

                expert witnesses.

                                                   1
             Case 1:17-cv-00093-CSM Document 47 Filed 05/05/20 Page 2 of 2



        4.       The parties shall have until June 15, 2020, to file other nondispositive motions (e.g.,

                 consolidation, bifurcation).

        5.       The parties shall have until August 25, 2020, to file threshold motions (e.g.,

                 jurisdiction, qualified immunity, statute of limitations).

        6.       The parties shall have until August 25, 2020, to file dispositive motions.

        The final pretrial conference set for September 29, 2020, and bench trial set for October 20,

2020, are canceled pending further order of the court. The court shall hold a status conference with

the parties by telephone September 29, 2020, at 10:00 a.m. The court shall initiate the conference

call.

        IT IS SO ORDERED.

        Dated this 5th day of May, 2020.

                                                        /s/ Charles S. Miller, Jr.
                                                        Charles S. Miller, Jr., Magistrate Judge
                                                        United States District Court




                                                   2
